Exhibit A
                                                                                                           4/13/2020 3:19 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 42269616
                                                                                                         By: Carolina Salgado
                                                                                                    Filed: 4/13/2020 3:19 PM

                                     CAUSE NO.

 LISA RIVERS,                                                         IN THE DISTRICT COURT

                Plaintiff
                                                                   HARRIS COUNTY. TEXAS
 VS.

 HOME DEPOT USA, INC.
         Defendant                                                          JUD         L DISTRICT

                              PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:                                   0'0
       COMES NOW, Lisa Rivers, Plaintiff in the above-style            nd numbered cause, and files

this Plaintiff's Original Complaint, complaining of the Hon-(1)- p t, Defendant, and for cause of

action, would show as follows:
                                                          OQ


                                        INTRO P.Pe.'f ION

1.     Plaintiff demands a jury trial in this         to any and all issues triable to a jury.

2.     This action seeks equitable relie        ompensatory and punitive damages, attorneys' fees,

taxable court costs, and pre-judg     44nd post-judgment interest. Plaintiff alleges that Defendant

discriminated and retaliated ag      her on the basis of her sex and in retaliation for complaining

about discrimination, in vi     o of Title VII of the Civil Rights Act of 1964 ("Title VII") and the

Civil Rights Act of 19 t <CRA").

                                                  II.


3.     Livers
              0                                 PARTIES

                    is an individual whose lawful residence is in Harris County, Texas.

4.     Defendant HOME DEPOT USA, INC. ("Home Depot") is a Delaware-formed for-profit

corporation doing business in the state of Texas. Home Depot may be served with citation certified

mail return receipt requested through its registered agent Corporation Service Company d/b/a CSC
Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620 Austin, Texas 78701-3218.

Issuance of citation is hereby requested.

                                            III.
                                  JURISDICTION AND VENUE

5.      The jurisdiction of this Court is invoked pursuant to Title VII and the CRk      e unlawful

employment practices were committed within the jurisdiction of this Court, a a tbstantial part of

the acts and conduct charged herein occurred in this district.
                                                                          0:
                                                                          ' 62
6.      Venue is appropriate in this court, in that Defendant does bum     in Harris County, Texas

Plaintiff resides in Harris County, Texas and the events that gavOse to the causes of action set

forth herein occurred in Harris County, Texas.

7.      This Court has jurisdiction over all claims in       action. The amount in controversy is

within the jurisdictional limits of this Court.
                                                  SO

                                  PROCED 4,1.. .; . REQUISITES

8.      Plaintiff filed a Charge of Discrf1nation ("Charge") against Defendants under Charge
                                        e
Number 460-2018-02978 with th               Equal Employment Opportunity Commission ("EEOC")

on or about February 18, 201          supplemental charge on December 17, 2018. In her Charge,
                           4)1
Plaintiff asserted that Defv :nt discriminated and retaliated against her because of her her sex,

and that Defendant s      cted Plaintiff to a hostile work environment.
                    O
9.      On Jan          2020, the EEOC issued its Notice of Right to Sue letter, entitling Plaintiff

to file an a riPn state court. This lawsuit has been filed within 90 days of Plaintiff's receipt of

the Notice of Right to Sue letter.

10.     All conditions precedent to filing the causes of action set forth herein have been met.




                                                  2
                                                 V.
                                               FACTS

11.     Plaintiff Lisa Rivers worked for Home Depot for approximately eighteen years, ending on

or about February 9, 2018.        Plaintiff began working for the company as a cashier, eventually

working her way up to the position of operational store manager. As operational          e manager,

Plaintiff was responsible for overseeing payroll, supervising the movers             of freight and

inventory, payment of bills, supervision of over 70 employees, .                  other supervisory

responsibilities. Plaintiff worked at Defendant's store known as T          Chase #6828, located at

4159 FM 1960 West, Houston, Texas.

12.     Plaintiff is an African American female, and was th        y female employee at her level in

the store. During the last three years of her empl 04,0*        , Plaintiff reported directly to Sean

Chandler, and was subjected to a sexually hostile O 'Vng environment. Chandler would verbally
                                                    O
abuse Plaintiff on a routine basis, and woul           am at her in an extremely aggressive manner.

Chandler told Plaintiff that "women are            and that they "always want men to help them."

Chandler would also belittle and h          late female employees at staff meetings in Plaintiff's
                                      O
presence often resulting in fem         ployees crying.

13.     Chandler engaged i          r verbal and physical sexually hostile behavior toward Plaintiff.

For example, Chandl       i fade comments about Plaintiff's breasts in the presence of other
                      O
employees. As an         example, the store had a white elephant gift exchange in December 2017
                  O
in which Plai       Chandler and other employees participated.       When Plaintiff unwrapped her

gift, she       ocked and embarrassed to find a vibrator. Chandler then stated, in front of other

employees, that he bought this gift and thought it would "help calm [Plaintiff] down."

14.     Plaintiff was also treated differently than her male counterparts. She was given longer work

lists, forced to work longer shifts, and written up for infractions also committed by her male


                                                   3
counterparts at a higher rate than those male employees. In fact, Plaintiff was terminated for an

alleged infraction for which other similarly-situated male employees who engaged in the same

conduct were not terminated.

15.     Plaintiff reported Chandler's comments and conduct to both the store' Regional Manager

and to Home Depot's corporate office, but no action was taken. After her to                 ion, Plaintiff

also appealed to her District Manager on February 21, 2018 to discuss heiv awful termination
                                                                      o
and the hostile environment in which she was forced to work. Her app                as ignored.

                                       VI.
                  SEX DISCRIMINATION UNDER TITLE VII                        TD THE CRA

16.     Plaintiff incorporates by reference all of the foreg•           allegations in each of the above

paragraphs as if fully set forth herein.                      OQ

17.          Title VII and the CRA prohibit discrimi            against any individual with respect to her
                                                        O
compensation, terms, conditions, or privileg               employment because of such individual's sex.

42 U.S.C. § 2000e-2(a)(1). Plaintiff, a fe         le and a member of a protected class, was subjected

to a sexually hostile work environm             nd to unwelcome sexual harassment, which harassment
                                       O
was based upon Plaintiff's sex,              ation of Title VII and the CRA. The harassment complained

of affected a term, privilege condition of Plaintiff's employment with Hone Depot. Home

Depot knew or should h          nown about the harassment, and failed to take prompt remedial action.

Plaintiff suffered d       es as a result.

18.     Home          ot also discriminated against Plaintiff because of gender by treating similarly-

situated r        mployees differently. Plaintiff was disciplined differently and terminated because

of her gender in violation of Title VII and the CRA.




                                                       4
                                      VII.
                     RETALIATION UNDER TITLE VII AND THE CRA

19.      Plaintiff incorporates by reference all of the foregoing allegations in each of the above

paragraphs as if fully set forth herein.

20.      Title VII and the CRA prohibit retaliation against any individual wht --Gmplains of

discrimination. 42 U.S.C. § 2000e-3. Home Depot retaliated against P a                ff because she

complained of the sexually hostile working environment to which she vv,Vubjected.            Plaintiff

suffered damages as a result.
                                                                     C5
                                                                      '
                                               VIII.
                                             DAMAGES

21.    As a result of Defendant's intentional, discrim    ry, and unconstitutional conduct
                                                   O
described above, Plaintiff suffered several emotion stress and took a three-month leave of

absence as a result. She suffered hair loss, lost        t, required counseling, and was prescribed

medication all as the result of her workin          ronment. Plaintiff seeks the following: 1) back

pay, including, but not limited to, her sal. , bonuses, and benefits; 2) front pay; 3) costs of court;

4) mental anguish and emotional            s in the past and future; and 5) compensatory damages.

22.     Additionally, since D        ants' actions were committed maliciously, willfully, or with

reckless indifference to P1 Qff s rights, Plaintiff is entitled to recover punitive and/or exemplary

damages in an amoun        ficient to deter Defendant and others similarly situated from this conduct
                 0
in the future.

                                             X.
                                       ATTORNEY'S FEES

23.     Defendant's actions and conduct as described herein and the resulting damage and loss to

Plaintiff has necessitated Plaintiff retaining the services of the undersigned counsel in initiating

this proceeding. Plaintiff seeks recovery of reasonable and necessary attorney's fees.


                                                    5
                                                XI.
                                           JURY DEMAND

24.      Plaintiff requests a trial by jury on issues triable by a jury in this case and tenders the

appropriate fee herein.


                                               XII.
                                        RULE 193.7 NOTICE

25.      Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plai           intends to utilize
                                                                                O
any discovery produced by any party, at the request of any party, in th           1 of this matter.
                                                                         OO
                                           XIII.
                                  REQUEST FOR DISCLOSU
26.      Plaintiff hereby makes her Request for Disclosure             ordance with Rule 194.

                                                  XIV.
                                                PRAYE

         WHEREFORE, PREMISES CONSIDE t4:s                   1=1aintiff Lisa Rivers respectfully prays that

Defendant be cited to appear and answer,                at on final hearing of this case Plaintiff has the

following relief:                           0

      a. Judgment against Defend           r actual damages sustained by Plaintiff as alleged herein;
                               a
      b. Judgement against DefA ants for back pay, including, but not limited to, Plaintiff's salary,
         bonuses, and benefi

      c. Judgement ag4i)efendants for front pay, including, but not limited to, Plaintiff's salary,
         bonuses, an  nefits;
                  oQ
      d. Pre-ju      ent interest at the highest legal rate;

      e. Potudgement interest at the highest legal rate until paid;

      f. Damages for mental pain and mental anguish;

      g. Exemplary damages;

      h. Attorney's fees;

                                                    6
i.   All costs of court; and

j.   Such other and further relief, at law or in equity, general or special to which Plaintiff may
     show she is justly entitled.



                                                   Respectfully submitted,

                                                   THE STEIDLEY LANIWR1VI

                                                   By: /s/ Jeffrey W S :Co)y
                                                   Jeffrey W. Steidj:- %. 9126300)
                                                   j eff@texlaw.
                                                   3701 Kirby         Suite 1170
                                                   Houston,         77098
                                                   (713) 52 69 95
                                                   (713) 0)9578 —Fax

                                                       . Danish
                                                    anish@yahoo.com
                                                 far No.05375320
                                                 14730 Claycroft Court
                                              U-
                                              (  Cypress, Texas 77429
                                                 (956) 498-5075
                                       o
                                       D
                                                   ATTORNEYS FOR PLAINTIFF




                                               7
